Exhibit 10.4

EXECUTION COPY

AMENDED AND RESTATED SECURITY AGREEMENT

THIS AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”), dated as of May
31, 2007, among AAI CORPORATION, a Maryland corporation (“AAI”), UNITED
INDUSTRIAL CORPORATION, a Delaware corporation (“UIC”, and together with AAI,
collectively, the “Borrowers”, and individually, a “Borrower”), the Subsidiaries
of the Borrowers signatory hereto and each other subsidiary of a Borrower
hereafter a party hereto (the Borrowers, each Subsidiary of the Borrowers a
party hereto and each other Subsidiary of a Borrower hereafter becoming a party
hereto shall be collectively known as the “Grantors”, and individually as a
“Grantor”), in favor of SUNTRUST BANK, a Georgia banking corporation, as the
Administrative Agent (the “Administrative Agent”), on its behalf and on behalf
of the other banks and lending institutions (the “Lenders”) from time to time
party to the Amended and Restated Revolving Credit Agreement, dated as of the
date hereof, by and among the Borrowers, the Administrative Agent, the Lenders,
and SunTrust Bank, as Issuing Bank and as Swingline Lender (as amended,
restated, supplemented, or otherwise modified from time to time, the “Amended
and Restated Credit Agreement”).

W I T N E S S E T H:

WHEREAS, pursuant to the Amended and Restated Credit Agreement, the Lenders have
agreed to establish a revolving credit facility in favor of the Borrowers; and

WHEREAS, it is a condition precedent to the obligations of the Administrative
Agent, the Issuing Bank, the Swingline Lender, and the Lenders under the Amended
and Restated Credit Agreement that the Grantors enter into this Agreement to (i)
secure all obligations of the Borrowers under the Amended and Restated Credit
Agreement, (ii) secure the obligations of each Subsidiary of the Borrowers under
the Amended and Restated Subsidiary Guaranty Agreement and all other Loan
Documents to which each such Subsidiary is a party, and (iii) secure all Hedging
Obligations owed to the Administrative Agent, any Lender or any of their
affiliates to the extent expressly permitted by the Amended and Restated Credit
Agreement, and the Grantors desire to satisfy such condition precedent.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


SECTION 1.01.  DEFINITIONS.  CAPITALIZED TERMS DEFINED IN THE AMENDED AND
RESTATED CREDIT AGREEMENT AND NOT OTHERWISE DEFINED HEREIN, WHEN USED IN THIS
AGREEMENT SHALL HAVE THE RESPECTIVE MEANINGS PROVIDED FOR IN THE AMENDED AND
RESTATED CREDIT AGREEMENT.  THE FOLLOWING ADDITIONAL TERMS, WHEN USED IN THIS
AGREEMENT, SHALL HAVE THE FOLLOWING MEANINGS:

“Account Debtor” shall mean any person or entity that is obligated under an
Account.


--------------------------------------------------------------------------------


“Accounts” shall mean all “accounts” (as defined in the UCC) now owned or
hereafter acquired by any Grantor or in which any Grantor has or acquires any
rights, and, in any event, shall mean and include, without limitation, (a) all
accounts receivable, contract rights, book debts, notes, drafts and other
obligations or indebtedness owing to any Grantor arising from the sale or lease
of goods or other property by any Grantor or the performance of services by any
Grantor (including, without limitation, any such obligation which might be
characterized as an account, contract right or general intangible under the UCC
in effect in any jurisdiction), (b) all of each Grantor’s rights in, to and
under all purchase and sales orders for goods, services or other property, and
all of each Grantor’s rights to any goods, services or other property
represented by any of the foregoing (including returned or repossessed goods and
unpaid sellers’ rights of rescission, replevin, reclamation and rights to
stoppage in transit), (c) all monies due to or to become due to any Grantor
under all contracts for the sale, lease or exchange of goods or other property
or the performance of services by any Grantor (whether or not yet earned by
performance on the part of such Grantor), and (d) all collateral security and
guarantees of any kind given to any Grantor with respect to any of the
foregoing.

“Chattel Paper” shall mean all “chattel paper” (as defined in the UCC) owned or
acquired by any Grantor or in which any Grantor has or acquires any rights.

“Collateral” shall mean, collectively, all of the following:

(i)                                                        all Accounts;

(ii)                                                     all Chattel Paper;

(iii)                                                  all Deposit Accounts
(other than payroll accounts);

(iv)                                                 all Documents;

(v)                                                    all Equipment;

(vi)                                                 all Fixtures;

(vii)                                              all General Intangibles;

(viii)                                           all Instruments;

(ix)                                                   all Inventory;

(x)                                                      all Investment
Property;

(xi)                                                   all money, cash or cash
equivalents;

(xii)                                                all other goods and
personal property, whether tangible or intangible;

2


--------------------------------------------------------------------------------


(xiii)                                             all Supporting Obligations
and Letter-of-Credit Rights of any Grantor;

(xiv)                                            all books and records
pertaining to any of the Collateral (including, without limitation, credit
files, Software, computer programs, printouts and other computer materials and
records but excluding customer lists); and

(xv)                                               All products and Proceeds of
all or any of the Collateral described in clauses (i) through (xiv) hereof.

provided, however, that notwithstanding any of the other provisions set forth in
this Agreement, Collateral shall not include any property to the extent that a
grant of a security interest is prohibited by any requirements of law of a
governmental authority,  except to the extent that such prohibition is
ineffective under applicable law (including by means of Sections 9-407, 9-408 or
9-409 of the UCC).

“Copyright License” shall mean any and all rights of any Grantor under any
written agreement granting any right to use any Copyright or Copyright
registration.

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor or in which any Grantor now has or hereafter acquires any rights:
(a) all copyrights and general intangibles of like nature (whether registered or
unregistered), all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office or in any similar office or agency of the
United States, any state or territory thereof, or any other country or any
political subdivision thereof, and (b) all reissues, extensions or renewals
thereof.

“Deposit Accounts” shall mean all “deposit accounts” (as defined in the UCC) now
owned or hereafter acquired by any Grantor or in which any Grantor has or
acquires any rights, or other receipts, of any Grantor covering, evidencing or
representing rights or interest in such deposit accounts.

“Documents” shall mean all “documents” (as defined in the UCC) now owned or
hereafter acquired by any Grantor or in which any Grantor has or acquires any
rights, or other receipts, of any Grantor covering, evidencing or representing
goods.

“Equipment” shall mean all “equipment” (as defined in the UCC) now owned or
hereafter acquired by any Grantor and wherever located, and, in any event, shall
include without limitation all machinery, furniture, furnishings, processing
equipment, conveyors, machine tools, engineering processing equipment,
manufacturing equipment, materials handling equipment, trade fixtures, trucks,
trailers, forklifts, vehicles, computers and other electronic data processing
and other office equipment of any Grantor, and any and all additions,
substitutions and replacements of any of the foregoing, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto, all fuel therefore and all manuals, drawings, instructions,
warranties and rights with respect thereto.

3


--------------------------------------------------------------------------------


“Event of Default” shall have the meaning set forth for such term in Section 7
hereof.

“General Intangibles” shall mean all “general intangibles” (as defined in the
UCC) now owned or hereafter acquired by any Grantor or in which any Grantor has
or acquires any rights and, in any event, shall include all right, title and
interest in or under all contracts, all customer lists, Licenses, Copyrights,
Trademarks, Patents, and all applications therefor and reissues, extensions or
renewals thereof, rights in Intellectual Property, interests in partnerships,
joint ventures and other business associations, licenses, permits, copyrights,
trade secrets, proprietary or confidential information, inventions (whether or
not patented or patentable), technical information, procedures, designs,
knowledge, know-how, software, data bases, data, skill, expertise, experience,
processes, models, drawings, materials and records, goodwill (including the
goodwill associated with any Trademark or Trademark License), all rights and
claims in or under insurance policies (including insurance for fire, damage,
loss and casualty, whether covering personal property, real property, tangible
rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights of indemnification, all books and
records, correspondence, credit files, invoices, tapes, cards, computer runs,
domain names, prospect lists, customer lists and other papers and documents.

“Instruments” shall mean all “instruments” (as defined in the UCC) now owned or
hereafter acquired by any Grantor or in which any Grantor has or acquires any
rights and, in any event, shall include all promissory notes, all certificates
of deposit and all letters of credit evidencing, representing, arising from or
existing in respect of, relating to, securing or otherwise supporting the
payment of, any of the Accounts or other obligations owed to any Grantor.

“Intellectual Property” shall mean all of the following now owned or hereafter
acquired by any Grantor or in which any Grantor has or acquires any rights: (a)
all Patents, patent rights and patent applications, Copyrights and copyright
applications, Trademarks, trademark rights, trade names, trade name rights,
service marks, service mark rights, applications for registration of trademarks,
trade names and service marks, fictitious names registrations and trademark,
trade name and service mark registrations, and all derivations thereof; and (b)
Patent Licenses, Trademark Licenses, Copyright Licenses and other licenses to
use any of the items described in the preceding clause (a), and any other items
necessary to conduct or operate the business of each Grantor.

“Inventory” shall mean all “inventory” (as defined in the UCC) now owned or
hereafter acquired by any Grantor or in which any Grantor has or acquires any
rights and, in any event, shall include all goods owned or held for sale or
lease to any other Persons.

“Investment Property” shall mean all “investment property” (as defined in the
UCC) now owned or hereafter acquired by any Grantor or in which any Grantor has
or acquires any rights and, in any event, shall include all “certificated
securities”, “uncertificated securities”, “security entitlements”, “securities
accounts”, “commodity contracts” and “commodity accounts” (as all such terms are
defined in the UCC) of each Grantor;

4


--------------------------------------------------------------------------------


“Letter-of-Credit Rights” shall mean “letter-of-credit rights” (as defined in
the UCC), now owned or hereafter acquired by any Grantor, including rights to
payment or performance under a letter of credit, whether or not any Grantor, as
beneficiary, has demanded or is entitled to demand payment or performance.

“License” shall mean any Copyright License, Patent License, Trademark License or
other license of rights or interests of each Grantor in Intellectual Property.

“Patent License” shall mean any written agreement now owned or hereafter
acquired by any Grantor or in which any Grantor has or acquires any rights
granting any right with respect to any property, process or other invention on
which a Patent is in existence.

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor or in which any Grantor has or acquires any rights: (a) all letters
patent of the United States or any other country, all registrations and
recordings thereof, and all applications for letters patent of the United States
or any other country, including registrations, recordings and applications in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any State or Territory thereof, or any other country; and
(b) all reissues, continuations, continuations-in-part and extensions thereof.

“Proceeds” shall mean all “proceeds” (as defined in the UCC) of, and all other
profits, rentals or receipts, in whatever form, arising from the collection,
sale, lease, exchange, assignment, licensing or other disposition of, or
realization upon, the Collateral, and, in any event, shall mean and include all
claims against third parties for loss of, damage to or destruction of, or for
proceeds payable under, or unearned premiums with respect to, policies of
insurance in respect of any Collateral, and any condemnation or requisition
payments with respect to any Collateral and the following types of property
acquired with cash proceeds:  Accounts, Inventory, General Intangibles,
Documents, Instruments and Equipment.

“Secured Obligations” shall mean (i) all Obligations of the Borrowers under the
Amended and Restated Credit Agreement and the other Loan Documents (whether for
principal, interest, fees, expenses, indemnity or reimbursement payments, or
otherwise as provided therein), (ii) all obligations of the Borrowers, monetary
or otherwise, pursuant to any Hedging Transaction incurred to limit interest
rate or fee fluctuation with respect to the Loans and Letters of Credit entered
into with a Specified Hedge Provider, (iii) all obligations of each other
Grantor under the Subsidiary Guaranty Agreement or the Parent Guaranty
Agreement, as applicable, and all other Loan Documents to which such other
Grantor is a party to (whether for principal, interest, fees, expenses,
indemnity or reimbursement payments, or otherwise), (iv) all renewals,
extensions, refinancings and modifications thereof, and (v) all reasonable costs
and expenses incurred by the Administrative Agent in connection with the
exercise of its rights and remedies hereunder (including reasonable attorneys’
fees).  Where the context requires, any affiliate of a Lender which is party to
a Hedging Transaction entered into to limit interest rate or fee fluctuations
with respect to the Loans and Letters of Credit shall be deemed to be a “Lender”
for purposes of this Agreement and such affiliate shall only be required to be
an affiliate of a Lender at the time the relevant Hedging Transaction is entered
into in order for such Hedging Transaction to be eligible to be designated as a
“Secured Obligation”.

5


--------------------------------------------------------------------------------


“Secured Parties” shall mean, collectively, the Administrative Agent, the
Lenders and the Specified Hedge Providers.

“Security Interests” shall mean the security interests granted to the
Administrative Agent on its behalf and on behalf of the Secured Parties pursuant
to Section 3, as well as all other security interests created or assigned as
additional security for the Secured Obligations pursuant to the provisions of
this Agreement.

“Software” shall mean all “software” (as defined in the UCC), now owned or
hereafter acquired by any Grantor, including all computer programs and all
supporting information provided in connection with a transaction related to any
program.

“Specified Hedge Provider” shall mean each party to a Hedging Transaction
entered into to limit interest rate or fee fluctuations with respect to the
Loans and Letters of Credit if at the date of entering into such Hedging
Transaction such person was a Lender or an Affiliate of a Lender and such person
executes and delivers to the Administrative Agent a letter agreement in form and
substance acceptable to the Administrative Agent pursuant to which such person
(i) appoints the Administrative Agent as its agent under the applicable Loan
Documents and (ii) agrees to be bound by the provisions of Article IX and X of
the Amended and Restated Credit Agreement.

“Supporting Obligations” means all “supporting obligations” (as defined in the
UCC), including letters of credit and guaranties issued in support of Accounts,
Chattel Paper, Documents, General Intangibles, Instruments, or Investment
Property.

“Trademark License” shall mean any written agreement now owned or hereafter
acquired by any Grantor or in which any Grantor has or acquires any such rights
granting to any Grantor any right to use any Trademark.

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor or in which any Grantor has or acquires any such rights: (i) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, logos, other source or
business identifiers, prints and labels on which any of the foregoing have
appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), now owned or existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, including, without limitation, registrations, recordings
and applications in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, (ii) all reissues, extensions or
renewals thereof and (iii) all goodwill associated with or symbolized by any of
the foregoing.

6


--------------------------------------------------------------------------------


“UCC” shall mean the Uniform Commercial Code as in effect, from time to time, in
the State of New York; provided that if by reason of mandatory provisions of
law, the perfection or the effect of perfection or non-perfection of the
Security Interests in any Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than New York, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection.

“United States” or “U.S.” shall mean the United States of America, any of the
fifty states thereof, and the District of Columbia.

SECTION 2.   Representations and Warranties.  Each Grantor represents and
warrants to the Administrative Agent, for the benefit of Secured Parties, as
follows:


(A)           SUCH GRANTOR HAS RIGHTS IN AND THE POWER TO TRANSFER EACH ITEM OF
THE COLLATERAL UPON WHICH IT PURPORTS TO GRANT A LIEN HEREUNDER AND HAS GOOD AND
MARKETABLE TITLE TO ALL OF ITS COLLATERAL, FREE AND CLEAR OF ANY LIENS OTHER
THAN LIENS EXPRESSLY PERMITTED UNDER SECTION 7.2 OF THE AMENDED AND RESTATED
CREDIT AGREEMENT.


(B)           OTHER THAN FINANCING STATEMENTS, SECURITY AGREEMENTS, OR OTHER
SIMILAR OR EQUIVALENT DOCUMENTS OR INSTRUMENTS WITH RESPECT TO LIENS EXPRESSLY
PERMITTED UNDER SECTION 7.2 OF THE AMENDED AND RESTATED CREDIT AGREEMENT OR AS
SET FORTH IN THE PERFECTION CERTIFICATE, NO FINANCING STATEMENT, MORTGAGE,
SECURITY AGREEMENT OR SIMILAR OR EQUIVALENT DOCUMENT OR INSTRUMENT EVIDENCING A
LIEN ON ALL OR ANY PART OF THE COLLATERAL IS ON FILE OR OF RECORD IN ANY
JURISDICTION.  NONE OF THE COLLATERAL IS IN THE POSSESSION OF A PERSON (OTHER
THAN ANY GRANTOR) ASSERTING ANY CLAIM THERETO OR SECURITY INTEREST THEREIN,
EXCEPT THAT THE ADMINISTRATIVE AGENT OR ITS DESIGNEE MAY HAVE POSSESSION OF
COLLATERAL AS CONTEMPLATED HEREBY.


(C)           WHEN UCC FINANCING STATEMENTS IN APPROPRIATE FORM ARE FILED IN THE
OFFICES SPECIFIED ON SCHEDULE I ATTACHED HERETO, THE SECURITY INTERESTS SHALL
CONSTITUTE VALID AND PERFECTED SECURITY INTERESTS IN THE COLLATERAL, PRIOR TO
ALL OTHER LIENS AND RIGHTS OF OTHERS THEREIN EXCEPT FOR THE LIENS EXPRESSLY
PERMITTED UNDER SECTION 7.2 OF THE AMENDED AND RESTATED CREDIT AGREEMENT OR AS
SET FORTH IN THE PERFECTION CERTIFICATE, TO THE EXTENT THAT A SECURITY INTEREST
THEREIN MAY BE PERFECTED BY FILING PURSUANT TO THE UCC, ASSUMING THE PROPER
FILING AND INDEXING THEREOF.


(D)           ALL INVENTORY AND EQUIPMENT IS INSURED IN ACCORDANCE WITH THE
REQUIREMENTS OF THE AMENDED AND RESTATED CREDIT AGREEMENT.


(E)           NONE OF THE COLLATERAL CONSTITUTES, OR IS THE PROCEEDS OF, “FARM
PRODUCTS” (AS DEFINED IN THE UCC).


(F)            SCHEDULE II CORRECTLY SETS FORTH EACH GRANTOR’S STATE OF
INCORPORATION, TAXPAYER IDENTIFICATION NUMBER, ORGANIZATIONAL IDENTIFICATION
NUMBER AND CORRECT LEGAL NAME INDICATED ON THE PUBLIC RECORD OF SUCH GRANTOR’S
JURISDICTION OF ORGANIZATION WHICH SHOWS SUCH GRANTOR TO BE ORGANIZED.

7


--------------------------------------------------------------------------------



(G)           THE PERFECTION CERTIFICATE, WHICH IS ATTACHED HERETO AS SCHEDULE
III,  CORRECTLY SETS FORTH (I) ALL NAMES AND TRADENAMES THAT EACH GRANTOR HAS
USED WITHIN THE LAST FIVE YEARS AND THE NAMES OF ALL PERSONS THAT HAVE MERGED
INTO OR BEEN ACQUIRED BY EACH GRANTOR, (II) THE CHIEF EXECUTIVE OFFICES OF EACH
GRANTOR OVER THE LAST FIVE YEARS, (III) ALL OTHER LOCATIONS IN WHICH TANGIBLE
ASSETS OF EACH GRANTOR HAVE BEEN LOCATED IN THE LAST FIVE YEARS, (IV) THE NAME
OF EACH BANK AT WHICH EACH GRANTOR MAINTAINS DEPOSIT ACCOUNTS, THE STATE OF
ORGANIZATION OF EACH SUCH BANK, AND THE ACCOUNT NUMBERS FOR EACH DEPOSIT
ACCOUNT, (V) ALL LETTERS OF CREDIT UNDER WHICH EACH GRANTOR IS A BENEFICIARY,
(VI) ALL THIRD PARTIES WITH POSSESSION OF ANY INVENTORY OR EQUIPMENT OF EACH
GRANTOR AND (VII) EACH GRANTOR’S MAILING ADDRESS.


(H)           WITH RESPECT TO THE ACCOUNTS, EXCEPT AS SPECIFICALLY DISCLOSED TO
THE ADMINISTRATIVE AGENT FROM TIME TO TIME OR WHICH WOULD NOT REASONABLY BE
LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT, (I) THEY REPRESENT BONA FIDE
SALES OF INVENTORY OR RENDERING OF SERVICES TO ACCOUNT DEBTORS IN THE ORDINARY
COURSE OF SUCH GRANTOR’S BUSINESS AND ARE NOT EVIDENCED BY A JUDGMENT,
INSTRUMENT OR CHATTEL PAPER; (II) THERE ARE NO SETOFFS, CLAIMS OR DISPUTES
EXISTING OR ASSERTED WITH RESPECT THERETO EXCEPT AS HAVE ARISIN IN THE ORDINARY
COURSE OF BUSINESS AND SUCH GRANTOR HAS NOT MADE ANY AGREEMENT WITH ANY ACCOUNT
DEBTOR FOR ANY EXTENSION OF TIME FOR THE PAYMENT THEREOF, ANY COMPROMISE OR
SETTLEMENT FOR LESS THAN THE FULL AMOUNT THEREOF, ANY RELEASE OF ANY ACCOUNT
DEBTOR FROM LIABILITY THEREFOR, OR ANY DEDUCTION THEREFROM EXCEPT A DISCOUNT OR
ALLOWANCE ALLOWED BY SUCH GRANTOR IN THE ORDINARY COURSE OF ITS BUSINESS FOR
PROMPT PAYMENT; (III) TO SUCH GRANTOR’S KNOWLEDGE, THERE ARE NO FACTS, EVENTS OR
OCCURRENCES WHICH IN ANY WAY IMPAIR THE VALIDITY OR ENFORCEABILITY THEREOF OR
COULD REASONABLY BE EXPECTED TO REDUCE THE AMOUNT PAYABLE THEREUNDER AS SHOWN ON
SUCH GRANTOR’S BOOKS AND RECORDS AND ANY INVOICES, STATEMENTS AND OTHER REPORTS
DELIVERED TO THE ADMINISTRATIVE AGENT WITH RESPECT THERETO; (IV) SUCH GRANTOR
HAS NOT RECEIVED ANY NOTICE OF PROCEEDINGS OR ACTIONS WHICH ARE THREATENED OR
PENDING AGAINST ANY ACCOUNT DEBTOR WHICH MIGHT RESULT IN ANY ADVERSE CHANGE IN
SUCH ACCOUNT DEBTOR’S FINANCIAL CONDITION; AND (V) SUCH GRANTOR HAS NO KNOWLEDGE
THAT ANY ACCOUNT DEBTOR IS UNABLE GENERALLY TO PAY ITS DEBTS AS THEY BECOME
DUE.  FURTHER WITH RESPECT TO THE ACCOUNTS (I) THE AMOUNTS SHOWN ON SUCH RECORDS
AND ALL INVOICES, STATEMENTS AND COLLATERAL REPORTS WHICH MAY BE DELIVERED TO
THE ADMINISTRATIVE AGENT WITH RESPECT THERETO ARE ACTUALLY AND ABSOLUTELY OWING
TO SUCH GRANTOR AS INDICATED THEREON AND ARE NOT IN ANY WAY CONTINGENT; AND (II)
TO SUCH GRANTOR’S KNOWLEDGE, ALL ACCOUNT DEBTORS HAVE THE CAPACITY TO CONTRACT.


(I)            WITH RESPECT TO ANY MATERIAL INVENTORY, (I) SUCH INVENTORY IS
LOCATED AT ONE OF THE GRANTOR’S LOCATIONS SET FORTH ON THE PERFECTION
CERTIFICATE, (II) NO INVENTORY IS NOW, OR SHALL AT ANY TIME OR TIMES HEREAFTER
BE STORED AT ANY OTHER LOCATION WITHOUT THE ADMINISTRATIVE AGENT’S REASONABLE
PRIOR CONSENT, AND IF THE ADMINISTRATIVE AGENT GIVES SUCH CONSENT, SUCH GRANTOR
WILL CONCURRENTLY THEREWITH OBTAIN, TO THE EXTENT REQUIRED BY THE AMENDED AND
RESTATED CREDIT AGREEMENT, BAILEE, LANDLORD AND MORTGAGEE AGREEMENTS, (III) SUCH
GRANTOR HAS GOOD, INDEFEASIBLE AND MERCHANTABLE TITLE TO SUCH INVENTORY AND SUCH
INVENTORY IS NOT SUBJECT TO ANY LIEN OR SECURITY INTEREST OR DOCUMENT WHATSOEVER
EXCEPT FOR THE LIEN GRANTED TO THE ADMINISTRATIVE AGENT AND EXCEPT FOR LIENS
EXPRESSLY PERMITTED UNDER SECTION 7.2 OF THE AMENDED AND RESTATED CREDIT
AGREEMENT OR AS SET FORTH IN THE PERFECTION CERTIFICATE, (IV) EXCEPT AS
SPECIFICALLY DISCLOSED TO THE ADMINISTRATIVE AGENT, SUCH INVENTORY IS OF GOOD
AND MERCHANTABLE QUALITY, FREE FROM ANY DEFECTS IN ALL MATERIAL RESPECTS, (V)
SUCH INVENTORY IS NOT SUBJECT TO ANY LICENSING, PATENT, ROYALTY, TRADEMARK,
TRADE NAME OR COPYRIGHT AGREEMENTS WITH ANY THIRD PARTIES WHICH WOULD REQUIRE
ANY

8


--------------------------------------------------------------------------------


consent of any third party upon sale or disposition of that Inventory or the
payment of any monies to any third party upon such sale or other disposition,
and (vi) to the Grantors’ knowledge, the completion of manufacture, sale or
other disposition of such Inventory by the Administrative Agent following an
Event of Default shall not require the consent of any Person and shall not
constitute a breach or default under any contract or agreement to which such
Grantor is a party or to which such property is subject.


(J)            SUCH GRANTOR DOES NOT HAVE ANY INTEREST IN, OR TITLE TO, ANY
PATENT, TRADEMARK OR COPYRIGHT EXCEPT AS SET FORTH IN THE PERFECTION
CERTIFICATE.  THIS SECURITY AGREEMENT IS EFFECTIVE TO CREATE A VALID AND
CONTINUING LIEN ON AND, UPON FILING OF THE COPYRIGHT SECURITY AGREEMENTS WITH
THE UNITED STATES COPYRIGHT OFFICE AND FILING OF THE PATENT SECURITY AGREEMENTS
AND THE TRADEMARK SECURITY AGREEMENTS WITH THE UNITED STATE PATENT AND TRADEMARK
OFFICE, PERFECTED SECURITY INTERESTS IN FAVOR OF THE ADMINISTRATIVE AGENT IN
SUCH GRANTOR’S PATENTS, TRADEMARKS AND COPYRIGHTS AND SUCH PERFECTED SECURITY
INTERESTS ARE ENFORCEABLE AS SUCH AS AGAINST ANY AND ALL CREDITORS OF AND
PURCHASERS FROM SUCH GRANTOR.  UPON FILING OF THE COPYRIGHT SECURITY AGREEMENTS
WITH THE UNITED STATES COPYRIGHT OFFICE AND FILING OF THE PATENT SECURITY
AGREEMENTS AND THE TRADEMARK SECURITY AGREEMENTS WITH THE UNITED STATES PATENT
AND TRADEMARK OFFICE AND THE FILING OF APPROPRIATE FINANCING STATEMENTS LISTED
ON SCHEDULE I HERETO, ALL ACTION NECESSARY OR DESIRABLE TO PROTECT AND PERFECT
THE ADMINISTRATIVE AGENT’S LIEN ON SUCH GRANTOR’S PATENTS, TRADEMARKS OR
COPYRIGHTS SHALL HAVE BEEN DULY TAKEN.

SECTION 3.   The Security Interests.  In order to secure the full and punctual
payment and performance of the Secured Obligations in accordance with the terms
thereof, each Grantor hereby pledges, assigns, hypothecates, sets over and
conveys to the Administrative Agent on its behalf and on behalf of the Secured
Parties and grants to the Administrative Agent on its behalf and on behalf of
the Secured Parties a continuing security interest in and to, all of its rights
in and to all Collateral now or hereafter owned or acquired by such Grantor or
in which such Grantor now has or hereafter has or acquires any rights, and
wherever located.  The Security Interests are granted as security only and shall
not subject the Administrative Agent or any other Secured Party to, or transfer
to the Administrative Agent or any other Secured Party, or in any way affect or
modify, any obligation or liability of the Grantor with respect to any
Collateral or any transaction in connection therewith.

SECTION 4. Further Assurances; Covenants.


(A)           GENERAL.

(I)            NO GRANTOR SHALL CHANGE THE LOCATION OF ITS CHIEF EXECUTIVE
OFFICE OR PRINCIPAL PLACE OF BUSINESS UNLESS IT SHALL HAVE GIVEN THE
ADMINISTRATIVE AGENT THIRTY (30) DAYS PRIOR NOTICE THEREOF, AS WELL AS EXECUTED
AND DELIVERED TO THE ADMINISTRATIVE AGENT ALL FINANCING STATEMENTS AND FINANCING
STATEMENT AMENDMENTS WHICH THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST IN
CONNECTION THEREWITH.  NO GRANTOR SHALL CHANGE THE LOCATIONS, OR ESTABLISH NEW
LOCATIONS, WHERE IT KEEPS OR HOLDS ANY OF THE COLLATERAL OR ANY RECORDS RELATING
THERETO FROM THE APPLICABLE LOCATIONS DESCRIBED IN THE PERFECTION CERTIFICATE
ATTACHED HERETO AS SCHEDULE III UNLESS SUCH GRANTOR SHALL HAVE GIVEN THE
ADMINISTRATIVE AGENT THIRTY (30) DAYS PRIOR NOTICE OF SUCH CHANGE OF LOCATION.
THE FOREGOING COVENANT SHALL NOT APPLY TO ANY COLLATERAL (INCLUDING TRUCKS)
PERFECTED BY RECORDATION OF THE ADMINISTRATIVE AGENT’S LIEN ON THE APPROPRIATE
CERTIFICATE OF TITLE.

9


--------------------------------------------------------------------------------


(II)           NO GRANTOR SHALL CHANGE ITS NAME, ORGANIZATIONAL IDENTIFICATION
NUMBER, IDENTITY, JURISDICTION OF ORGANIZATION, OR CORPORATE STRUCTURE IN ANY
MANNER UNLESS IT SHALL HAVE GIVEN THE ADMINISTRATIVE AGENT THIRTY (30) DAYS
PRIOR WRITTEN NOTICE THEREOF, AND EXECUTED AND DELIVERED TO THE ADMINISTRATIVE
AGENT ALL FINANCING STATEMENTS AND FINANCING STATEMENT AMENDMENTS WHICH THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST IN CONNECTION THEREWITH.  NO GRANTOR
SHALL MERGE OR CONSOLIDATE INTO, OR TRANSFER ANY OF THE COLLATERAL TO, ANY OTHER
PERSON OTHER THAN ANOTHER GRANTOR, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
REQUIRED LENDERS.

(III)          EACH GRANTOR HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT, ITS
COUNSEL OR ITS REPRESENTATIVE, AT ANY TIME AND FROM TIME TO TIME, TO FILE
FINANCING STATEMENTS AND AMENDMENTS THAT DESCRIBE THE COLLATERAL COVERED BY SUCH
FINANCING STATEMENTS AS “ALL ASSETS OF THE GRANTOR”, “ALL PERSONAL PROPERTY OF
THE GRANTOR” OR WORDS OF SIMILAR EFFECT INCLUDING THE EXPRESS EXCEPTIONS SET
FORTH HEREIN, IN SUCH JURISDICTIONS AS THE ADMINISTRATIVE AGENT MAY DEEM
NECESSARY OR DESIRABLE IN ORDER TO PERFECT THE SECURITY INTERESTS GRANTED BY
SUCH GRANTOR UNDER THIS AGREEMENT.  EACH GRANTOR WILL, FROM TIME TO TIME, AT ITS
EXPENSE, EXECUTE, DELIVER, FILE AND RECORD ANY STATEMENT, ASSIGNMENT,
INSTRUMENT, DOCUMENT, AGREEMENT OR OTHER PAPER AND TAKE ANY OTHER ACTION
(INCLUDING, WITHOUT LIMITATION, ANY FILINGS WITH THE UNITED STATES PATENT AND
TRADEMARK OFFICE, COPYRIGHT OR PATENT FILINGS AND ANY FILINGS OF FINANCING OR
CONTINUATION STATEMENTS UNDER THE UCC) THAT FROM TIME TO TIME MAY BE NECESSARY,
OR THAT THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, IN ORDER TO CREATE,
PRESERVE, UPGRADE IN RANK (TO THE EXTENT REQUIRED HEREBY), PERFECT, CONFIRM OR
VALIDATE THE SECURITY INTERESTS OR TO ENABLE THE ADMINISTRATIVE AGENT TO OBTAIN
THE FULL BENEFITS OF THIS AGREEMENT, OR TO ENABLE THE ADMINISTRATIVE AGENT TO
EXERCISE AND ENFORCE ANY OF ITS RIGHTS, POWERS AND REMEDIES HEREUNDER WITH
RESPECT TO ANY OF ITS COLLATERAL.  EACH GRANTOR HEREBY AUTHORIZES THE
ADMINISTRATIVE AGENT TO EXECUTE AND FILE FINANCING STATEMENTS, FINANCING
STATEMENT AMENDMENTS OR CONTINUATION STATEMENTS ON BEHALF OF SUCH GRANTOR IN
CONNECTION WITH THIS AGREEMENT.  EACH GRANTOR AGREES THAT A CARBON,
PHOTOGRAPHIC, PHOTOSTATIC OR OTHER REPRODUCTION OF THIS AGREEMENT OR OF A
FINANCING STATEMENT IS SUFFICIENT AS A FINANCING STATEMENT.  GRANTORS SHALL PAY
THE REASONABLE COSTS OF, OR INCIDENTAL TO, ANY RECORDING OR FILING OF ANY
FINANCING STATEMENTS, FINANCING STATEMENT AMENDMENTS OR CONTINUATION STATEMENTS
NECESSARY IN THE SOLE REASONABLE DISCRETION OF THE ADMINISTRATIVE AGENT, TO
PERFECT THE ADMINISTRATIVE AGENT AND SECURED PARTIES’ SECURITY INTEREST IN THE
COLLATERAL.

10


--------------------------------------------------------------------------------


(IV)          EXCEPT AS SET FORTH IN THE PERFECTION CERTIFICATE ATTACHED HERETO
AS SCHEDULE III, NO GRANTOR SHALL PERMIT ANY OF ITS TANGIBLE ASSETS, INCLUDING
WITHOUT LIMITATION, ITS INVENTORY AND EQUIPMENT, TO BE IN THE POSSESSION OF ANY
OTHER PERSON UNLESS PURSUANT TO AN AGREEMENT IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT (A) SUCH PERSON HAS ACKNOWLEDGED THAT
(1) IT HOLDS POSSESSION OF SUCH INVENTORY, EQUIPMENT AND OTHER TANGIBLE ASSETS,
AS THE CASE MAY BE, FOR THE ADMINISTRATIVE AGENT’S BENEFIT, SUBJECT TO THE
ADMINISTRATIVE AGENT’S INSTRUCTIONS, AND (2) SUCH PERSON DOES NOT HAVE A LIEN IN
SUCH INVENTORY, EQUIPMENT OR OTHER TANGIBLE ASSETS, (B) SUCH PERSON AGREES NOT
TO HOLD SUCH INVENTORY, EQUIPMENT OR OTHER TANGIBLE ASSETS ON BEHALF OF ANY
OTHER PERSON AND (C) SUCH PERSON AGREES THAT, AFTER THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT AND UPON REQUEST BY THE ADMINISTRATIVE
AGENT TO ISSUE AND DELIVER TO THE ADMINISTRATIVE AGENT WAREHOUSE RECEIPTS, BILLS
OF LADING OR ANY SIMILAR DOCUMENTS RELATING TO SUCH COLLATERAL IN THE
ADMINISTRATIVE AGENT’S NAME AND IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO
THE ADMINISTRATIVE AGENT.

(V)           NO GRANTOR SHALL (A) SELL, TRANSFER, LEASE, EXCHANGE, ASSIGN OR
OTHERWISE DISPOSE OF, OR GRANT ANY OPTION, WARRANT OR OTHER RIGHT WITH RESPECT
TO, ANY OF ITS COLLATERAL OTHER THAN AS PERMITTED UNDER SECTION 7.6 OF THE
AMENDED AND RESTATED CREDIT AGREEMENT; OR (B) CREATE, INCUR OR SUFFER TO EXIST
ANY LIEN WITH RESPECT TO ANY COLLATERAL, EXCEPT FOR THE LIENS EXPRESSLY
PERMITTED UNDER SECTION 7.2 OF THE AMENDED AND RESTATED CREDIT AGREEMENT.

(VI)          EACH GRANTOR WILL, PROMPTLY UPON REQUEST, PROVIDE TO THE
ADMINISTRATIVE AGENT ALL INFORMATION AND EVIDENCE IT MAY REASONABLY REQUEST
CONCERNING THE COLLATERAL, TO ENABLE THE ADMINISTRATIVE AGENT TO ENFORCE THE
PROVISIONS OF THIS AGREEMENT.

(VII) EACH GRANTOR SHALL TAKE ALL COMMERCIALLY REASONABLE ACTIONS NECESSARY OR
REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT IN ORDER TO MAINTAIN THE
PERFECTED STATUS OF THE SECURITY INTERESTS.

(VIII)        EXCEPT AS OTHERWISE PROVIDED IN SECTION 14 HEREIN, NO GRANTOR
SHALL FILE ANY AMENDMENT TO OR TERMINATION OF A FINANCING STATEMENT NAMING ANY
GRANTOR AS DEBTOR AND THE ADMINISTRATIVE AGENT AS SECURED PARTY, OR ANY
CORRECTION STATEMENT WITH RESPECT THERETO, IN ANY JURISDICTION UNTIL SUCH TIME
AS THE SECURED OBLIGATIONS HAVE BEEN SATISFIED (OTHER THAN INDEMNITIES AND OTHER
SIMILAR CONTINGENT OBLIGATIONS SURVIVING THE TERMINATION OF THIS AGREEMENT FOR
WHICH NO CLAIM HAS BEEN MADE AND WHICH ARE UNKNOWN AND NOT CALCULABLE AT THE
TIME OF TERMINATION AND THOSE OBLIGATIONS RELATING TO THE HEDGING OBLIGATIONS)
AND THE ADMINISTRATIVE AGENT AND THE SECURED PARTIES HAVE AUTHORIZED SUCH
FILING.

(IX)           EACH GRANTOR SHALL TAKE ALL STEPS REASONABLY NECESSARY TO GRANT
THE ADMINISTRATIVE AGENT CONTROL OF ALL ELECTRONIC CHATTEL PAPER IN ACCORDANCE
WITH THE UCC AND ALL “TRANSFERABLE RECORDS” AS DEFINED IN EACH OF THE UNIFORM
ELECTRONIC TRANSACTIONS ACT AND THE ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL
COMMERCE ACT.

11


--------------------------------------------------------------------------------



(B)           ACCOUNTS, ETC.

(I)            EACH GRANTOR SHALL USE ALL COMMERCIALLY REASONABLE EFFORTS
CONSISTENT WITH PRUDENT BUSINESS PRACTICE TO CAUSE TO BE COLLECTED FROM ITS
ACCOUNT DEBTORS, AS AND WHEN DUE, ANY AND ALL AMOUNTS OWING UNDER OR ON ACCOUNT
OF EACH ACCOUNT (INCLUDING, WITHOUT LIMITATION, ACCOUNTS WHICH ARE DELINQUENT,
SUCH ACCOUNTS TO BE COLLECTED IN ACCORDANCE WITH LAWFUL COLLECTION PROCEDURES)
AND APPLY FORTHWITH UPON RECEIPT THEREOF ALL SUCH AMOUNTS AS ARE SO COLLECTED TO
THE OUTSTANDING BALANCE OF SUCH ACCOUNT.  THE COSTS AND EXPENSES (INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES ACTUALLY INCURRED) OF COLLECTION
OF ACCOUNTS INCURRED BY SUCH GRANTOR OR THE ADMINISTRATIVE AGENT (IN THE CASE OF
THE ADMINISTRATIVE AGENT, DURING THE CONTINUANCE OF AN EVENT OF DEFAULT) SHALL
BE BORNE BY THE GRANTORS.

(II)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF
DEFAULT, UPON REQUEST OF THE ADMINISTRATIVE AGENT, EACH GRANTOR WILL PROMPTLY
NOTIFY (AND EACH GRANTOR HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT SO TO
NOTIFY) EACH ACCOUNT DEBTOR IN RESPECT OF ANY ACCOUNT OR INSTRUMENT THAT SUCH
COLLATERAL HAS BEEN ASSIGNED TO THE ADMINISTRATIVE AGENT HEREUNDER, AND THAT ANY
PAYMENTS DUE OR TO BECOME DUE IN RESPECT OF SUCH COLLATERAL ARE TO BE MADE
DIRECTLY TO THE ADMINISTRATIVE AGENT OR ITS DESIGNEE.

(III)          EACH GRANTOR WILL PERFORM AND COMPLY IN ALL MATERIAL RESPECTS
WITH ALL OF ITS OBLIGATIONS IN RESPECT OF ACCOUNTS, INSTRUMENTS AND GENERAL
INTANGIBLES.


(C)           EQUIPMENT, ETC.  EACH GRANTOR SHALL, (I) WITHIN TEN (10) DAYS
AFTER A WRITTEN REQUEST BY THE ADMINISTRATIVE AGENT, IN THE CASE OF MATERIAL
EQUIPMENT NOW OWNED, AND (II) FOLLOWING A REQUEST BY THE ADMINISTRATIVE AGENT
PURSUANT TO SUBCLAUSE (I) ABOVE, WITHIN TEN (10) DAYS AFTER ACQUIRING ANY OTHER
MATERIAL EQUIPMENT, DELIVER TO THE ADMINISTRATIVE AGENT, ANY AND ALL
CERTIFICATES OF TITLE, AND APPLICATIONS THEREFOR, IF ANY, OF SUCH EQUIPMENT AND
SHALL CAUSE THE ADMINISTRATIVE AGENT TO BE NAMED AS LIENHOLDER ON ANY SUCH
CERTIFICATE OF TITLE AND APPLICATIONS.  NO GRANTOR SHALL PERMIT ANY SUCH ITEMS
TO BECOME A FIXTURE TO REAL ESTATE OR AN ACCESSION TO OTHER PERSONAL PROPERTY
UNLESS SUCH REAL ESTATE OR PERSONAL PROPERTY IS THE SUBJECT OF A FIXTURE FILING
(AS DEFINED IN THE UCC) CREATING A FIRST PRIORITY PERFECTED LIEN IN FAVOR OF THE
ADMINISTRATIVE AGENT.


(D)           PATENTS, TRADEMARKS, ETC.  EACH GRANTOR SHALL NOTIFY THE
ADMINISTRATIVE AGENT PROMPTLY UPON THE OCCURRENCE OF EACH OF THE FOLLOWING (I)
SUCH GRANTOR’S  ACQUISITION AFTER THE DATE OF THIS AGREEMENT OF ANY MATERIAL
INTELLECTUAL PROPERTY AND (II) SUCH GRANTOR’S OBTAINING KNOWLEDGE, THAT ANY
APPLICATION OR REGISTRATION RELATING TO ANY MATERIAL INTELLECTUAL PROPERTY OWNED
BY OR LICENSED TO SUCH GRANTOR IS REASONABLY LIKELY TO BECOME ABANDONED OR
DEDICATED, OR OF ANY MATERIAL ADVERSE DETERMINATION OR DEVELOPMENT (INCLUDING,
WITHOUT LIMITATION, THE INSTITUTION OF, OR ANY SUCH DETERMINATION OR DEVELOPMENT
IN, ANY PROCEEDING IN THE UNITED STATES COPYRIGHT OFFICE, THE UNITED STATES
PATENT AND TRADEMARK OFFICE OR ANY COURT) REGARDING SUCH GRANTOR’S OWNERSHIP OF
ANY MATERIAL INTELLECTUAL PROPERTY, ITS RIGHT TO REGISTER THE SAME, OR TO KEEP
AND MAINTAIN THE SAME.

12


--------------------------------------------------------------------------------



(E)           DEPOSIT ACCOUNTS, CHATTEL PAPER, INVESTMENT PROPERTY AND LETTERS
OF CREDIT.

(I)            NO GRANTOR SHALL OPEN OR MAINTAIN ANY DEPOSIT ACCOUNTS OTHER THAN
THOSE LISTED ON THE PERFECTION CERTIFICATE ATTACHED HERETO AS SCHEDULE III AND
SUCH OTHER DEPOSIT ACCOUNTS AS SUCH GRANTOR SHALL OPEN AND MAINTAIN PRIOR NOTICE
TO AND IF REQUIRED UNDER THE AMENDED AND RESTATED CREDIT AGREEMENT, SUBJECT TO
CONTROL AGREEMENTS, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT.

(II)           NO GRANTOR SHALL BECOME THE BENEFICIARY OF ANY LETTERS OF CREDIT,
UNLESS THE ISSUER OF THE LETTER OF CREDIT HAS CONSENTED TO THE ASSIGNMENT OF THE
PROCEEDS OF SUCH LETTER OF CREDIT TO THE ADMINISTRATIVE AGENT WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD, SUCH ASSIGNMENT TO BE IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT.

(III)          EACH GRANTOR, AT ANY TIME AND FROM TIME TO TIME, WILL (A) TAKE
SUCH STEPS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST FROM TIME TO TIME
FOR THE ADMINISTRATIVE AGENT TO OBTAIN “CONTROL” OF ANY INVESTMENT PROPERTY OR
ELECTRONIC CHATTEL PAPER, WITH ANY AGREEMENTS ESTABLISHING CONTROL TO BE IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND (B)
OTHERWISE TO INSURE THE CONTINUED PERFECTION AND PRIORITY OF THE ADMINISTRATIVE
AGENT’S SECURITY INTEREST IN ANY OF THE COLLATERAL AND OF THE PRESERVATION OF
ITS RIGHTS THEREIN.


(F)            COMMERCIAL TORT CLAIMS.  IF ANY GRANTOR SHALL AT ANY TIME ACQUIRE
A “COMMERCIAL TORT CLAIM” (AS SUCH TERM IS DEFINED IN THE UCC) WITH A CLAIM FOR
DAMAGES THAT COULD REASONABLY BE EXPECTED TO BE IN EXCESS OF $100,000, SUCH
GRANTOR SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT THEREOF IN A WRITING,
PROVIDING A REASONABLE DESCRIPTION AND SUMMARY THEREOF, AND SHALL EXECUTE A
SUPPLEMENT TO THIS AGREEMENT GRANTING A SECURITY INTEREST IN SUCH COMMERCIAL
TORT CLAIM TO THE ADMINISTRATIVE AGENT.

SECTION 5.  Reporting and Recordkeeping.  Each Grantor covenants and agrees with
the Administrative Agent that from and after the date of this Agreement and
until the Secured Obligations have been indefeasibly paid in full in cash (other
than indemnities and other similar contingent obligations surviving the
termination of this Agreement for which no claim has been made and which are
unknown and not calculable at the time of termination and those Obligations
relating to the Hedging Obligations):

(a)           Maintenance of Records Generally.  Each Grantor will keep and
maintain at its own cost and expense records of its Collateral, complete in all
material respects, including, without limitation, a record of all payments
received and all credits granted with respect to the Collateral and all other
dealings with its Collateral.  Each Grantor will mark its books and records
pertaining to its Collateral to evidence this Agreement and the Security
Interests.  All Chattel Paper will be marked with the following legend:  “This
writing and the obligations

13


--------------------------------------------------------------------------------


evidenced or secured hereby are subject to the security interest of SunTrust
Bank, as Administrative Agent.”  For the Administrative Agent’s further
security, each Grantor agrees that the Administrative Agent shall have a
security interest in all of such Grantor’s books and records pertaining to its
Collateral and, upon the occurrence and during the continuation of any Event of
Default, such Grantor shall deliver and turn over full and complete copies of
any such books and records to the Administrative Agent or to its representatives
at any time on demand of the Administrative Agent.  Upon reasonable notice from
the Administrative Agent, each Grantor shall permit any representative of the
Administrative Agent, to inspect such books and records and will provide
photocopies thereof to the Administrative Agent subject to the limitations as
provided in the Amended and Restated Credit Agreement.

(b)           Special Provisions Regarding Maintenance of Records and Reporting
Re: Accounts, Inventory and Equipment;

(I)            EACH GRANTOR SHALL KEEP COMPLETE AND ACCURATE RECORDS OF ITS
ACCOUNTS IN ALL MATERIAL RESPECTS.  UPON THE REASONABLE REQUEST OF THE
ADMINISTRATIVE AGENT, AND PRIOR TO AN EVENT OF DEFAULT NO MORE FREQUENTLY THAN
ONE TIME PER CALENDAR QUARTER, SUCH GRANTOR SHALL DELIVER TO THE ADMINISTRATIVE
AGENT ALL DOCUMENTS, INCLUDING, WITHOUT LIMITATION, REPAYMENT HISTORIES AND
PRESENT STATUS REPORTS, RELATING TO ITS ACCOUNTS SO SCHEDULED AND SUCH OTHER
MATTERS AND INFORMATION RELATING TO THE STATUS OF ITS THEN EXISTING ACCOUNTS AS
THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST.

(II)           IN THE EVENT ANY AMOUNTS DUE AND OWING IN EXCESS OF $250,000 IN
THE AGGREGATE ARE IN DISPUTE BETWEEN ANY ACCOUNT DEBTOR AND ANY GRANTOR, SUCH
GRANTOR SHALL PROVIDE THE ADMINISTRATIVE AGENT WITH WRITTEN NOTICE THEREOF
PROMPTLY AFTER SUCH GRANTOR’S LEARNING THEREOF EXPLAINING IN DETAIL THE REASON
FOR THE DISPUTE, ALL CLAIMS RELATED THERETO AND THE AMOUNT IN CONTROVERSY.

(III)          EACH GRANTOR SHALL MAINTAIN ITEMIZED RECORDS, ACCURATE IN ALL
MATERIAL RESPECTS, ITEMIZING AND DESCRIBING  THE KIND, TYPE, QUALITY, QUANTITY,
LOCATION AND BOOK VALUE OF ITS INVENTORY AND EQUIPMENT AND SHALL, UPON
REASONABLE REQUEST BY THE ADMINISTRATIVE AGENT, FURNISH THE ADMINISTRATIVE AGENT
WITH A CURRENT SCHEDULE CONTAINING THE FOREGOING INFORMATION.

(IV)          EACH GRANTOR WILL PROMPTLY UPON, BUT IN NO EVENT LATER THAN TWENTY
(20) BUSINESS DAYS AFTER:

(A)    Such Grantor’s learning thereof, inform the Administrative Agent, in
writing, of any material delay in such Grantor’s performance of any of its
obligations to any Account Debtor and of any assertion of any claims, offsets or
counterclaims by any Account Debtor and of any allowances, credits or other
monies granted by such Grantor to any Account Debtor, in each case involving
amounts in excess of $250,000 in the aggregate for all Accounts of such Account
Debtor; and

14


--------------------------------------------------------------------------------


(B)    Such Grantor’s receipt or learning thereof, furnish to and inform the
Administrative Agent of all material adverse information relating to the
financial condition of any Account Debtor with respect to Accounts exceeding
$250,000 in the aggregate; and

(V)           SUCH GRANTOR WILL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT IN
WRITING IF ANY ACCOUNT, THE FACE VALUE OF WHICH EXCEEDS $250,000, ARISES OUT OF
A CONTRACT WITH THE UNITED STATES OF AMERICA, OR ANY DEPARTMENT, AGENCY,
SUBDIVISION OR INSTRUMENTALITY THEREOF, OR OF ANY STATE (OR DEPARTMENT, AGENCY,
SUBDIVISION OR INSTRUMENTALITY THEREOF) WHERE SUCH STATE HAS A STATE ASSIGNMENT
OF CLAIMS ACT OR OTHER LAW COMPARABLE TO THE FEDERAL ASSIGNMENT OF CLAIMS ACT,
AND WILL TAKE ANY ACTION REQUIRED OR REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT TO GIVE NOTICE OF THE ADMINISTRATIVE AGENT’S SECURITY INTEREST IN SUCH
ACCOUNTS UNDER THE PROVISIONS OF THE FEDERAL ASSIGNMENT OF CLAIMS ACT OR ANY
COMPARABLE LAW OR ACT ENACTED BY ANY STATE OR LOCAL GOVERNMENTAL AUTHORITY; AND

(VI)          SUCH GRANTOR AT ITS EXPENSE WILL CAUSE INDEPENDENT PUBLIC
ACCOUNTANTS FROM KPMG OR ANY NATIONALLY RECOGNIZED FIRM OR REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT TO PREPARE AND DELIVER TO THE
ADMINISTRATIVE AGENT AT ANY TIME AND FROM TIME TO TIME PROMPTLY UPON THE
ADMINISTRATIVE AGENT’S REQUEST MADE WHEN ANY EVENT OF DEFAULT EXISTS, THE
FOLLOWING REPORTS: (A) A RECONCILIATION OF ALL OF ITS ACCOUNTS, (B) AN AGING OF
ALL OF ITS ACCOUNTS, (C) TRIAL BALANCES, AND (D) A TEST VERIFICATION OF SUCH
ACCOUNTS.

(c)           Further Identification of Collateral.  Each Grantor will if so
requested by the Administrative Agent furnish to the Administrative Agent, as
often as the Administrative Agent reasonably requests but in no event more
frequently than once per calendar quarter, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Administrative Agent may reasonably request, all in
reasonable detail.

(d)           Notices.  In addition to the notices required by Section 5(b)
hereof, each Grantor will advise the Administrative Agent promptly, but in no
event later than thirty (30) days after the occurrence thereof, in reasonable
detail, (i) of any Lien or claim made or asserted against any of the Collateral
that is not expressly permitted by the terms of the Amended and Restated Credit
Agreement, and (ii) of the occurrence of any other event which would have a
material ad­verse effect on the aggregate value of the Collateral or on the
validity, perfection or priority of the Security Interests.

SECTION 6.  General Authority.  Each Grantor hereby irrevocably appoints the
Administrative Agent its true and lawful attorney, with full power of
substitution, in the name of such Grantor, the Administrative Agent or
otherwise, for the sole use and benefit of the Administrative Agent on its
behalf and on behalf of the Secured Parties, but at such Grantor’s expense, to
exercise, at any time (subject to the proviso below) all or any of the following
powers:

15


--------------------------------------------------------------------------------


(i)            to file the financing statements, financing statement amendments
and continuation statements referred to in Section 4(a)(iii),

(ii)           to demand, sue for, collect, receive and give acquittance for any
and all monies due or to become due with respect to any Collateral or by virtue
thereof,

(iii)          to settle, compromise, compound, prosecute or defend any action
or proceeding with respect to any Collateral,

(iv)          to sell, transfer, assign or otherwise deal in or with the
Collateral or the proceeds or avails thereof, as fully and effectually as if the
Administrative Agent were the absolute owner thereof, and

(v)           to extend the time of payment of any or all thereof and to make
any allowance and other adjustments with reference to the Collateral.

provided, however, that the powers described in clauses (ii), (iii), (iv) and
(v) above may be exercised by the Administrative Agent only if an Event of
Default then exists.

SECTION 7.  Events of Default.  Each of the following specified events shall
constitute an Event of Default under this Agreement:

(a)           The existence or occurrence of any “Event of Default” as provided
under the terms of the Amended and Restated  Credit Agreement;

(b)           Any representation or warranty made by or on behalf of any Grantor
under or pursuant to this Agreement shall have been false or misleading in any
material respect when made; or

(c)           Any Grantor shall fail to observe or perform any covenant or
agreement set forth in this Agreement other than those referenced in paragraphs
(a) and (b) above, and if such failure is capable of being remedied, such
failure shall remain unremedied for thirty (30) days.

SECTION 8.  Remedies upon Event of Default.

(a)           If any Event of Default has occurred and is continuing, the
Administrative Agent may, without further notice, exercise all rights and
remedies under this Agreement or any other Loan Document or that are available
to a secured creditor under the UCC or that are otherwise available at law or in
equity, at any time, in any order and in any combination, including to collect
any and all Secured Obligations from the Grantors, and, in addition, the
Administrative Agent may sell the Collateral or any part thereof at public or
private sale, for cash, upon credit or for future delivery, and at such price or
prices as the Administrative Agent may deem satisfactory.  The Administrative
Agent shall give the Borrowers not less than ten days’ prior written notice of
the time and place of any sale or other intended disposition of Collateral,
except any Collateral which is perishable or threatens to decline speedily in
value or is of a type customarily sold on a recognized market.  Each Grantor
agrees that any such notice constitutes “reasonable notification” within the
meaning of Section 9-611 of the UCC (to the extent such Section or any successor
provision under the UCC is applicable).

16


--------------------------------------------------------------------------------


(b)           The Administrative Agent may be the purchaser of any or all of the
Collateral so sold at any public sale (or, if such Collateral is of a type
customarily sold in a recognized market or is of a type which is the subject of
widely distributed standard price quotations or if otherwise permitted under
applicable law, at any private sale) and thereafter hold the same, absolutely,
free from any right or claim of whatsoever kind.  Each Grantor agrees during an
Event of Default to execute and deliver such documents and take such other
action as the Administrative Agent deems necessary or advisable in order that
any such sale may be made in compliance with law.  Upon any such sale the
Administrative Agent shall have the right to deliver, assign and transfer to the
purchaser thereof the Collateral so sold.  Each purchaser at any such sale shall
hold the Collateral so sold to it absolutely, free from any claim or right of
any kind, including any equity or right of redemption of the Grantors.  To the
extent permitted by law, each Grantor hereby specifically waives all rights of
redemption, stay or appraisal which it has or may have under any law now
existing or hereafter adopted.  The notice (if any) of such sale shall (1) in
case of a public sale, state the time and place fixed for such sale, and (2) in
the case of a private sale, state the day after which such sale may be
consummated.  Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Administrative Agent
may fix in the notice of such sale.  At any such sale Collateral may be sold in
one lot as an entirety or in separate parcels, as the Administrative Agent may
determine.  The Administrative Agent shall not be obligated to make any such
sale pursuant to any such notice.  The Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the same may be so
adjourned.  In case of any sale of all or any part of the Collateral on credit
or for future delivery, such Collateral so sold may be retained by the
Administrative Agent until the selling price is paid by the purchaser thereof,
but the Administrative Agent shall not incur any liability in case of the
failure of such purchaser to take up and pay for such Collateral so sold and, in
case of any such failure, such Collateral may again be sold upon like notice. 
The Administrative Agent, instead of exercising the power of sale herein
conferred upon it, may proceed by a suit or suits at law or in equity to
foreclose the Security Interests and sell Collateral, or any portion thereof,
under a judgment or decree of a court or courts of competent jurisdiction.  The
Grantors shall remain liable for any deficiency.

(c)           For the purpose of enforcing any and all rights and remedies under
this Agreement, the Administrative Agent may (i) require any Grantor to, and
each Grantor agrees that it will, at the joint and several expense of the
Grantors, and upon the request of the Administrative Agent, forthwith assemble
all or any part of its Collateral as directed by the Administrative Agent and
make it available at a place designated by the Administrative Agent which is, in
the Administrative Agent’s opinion, reasonably convenient to the Administrative
Agent and such Grantor, whether at the premises of such Grantor or otherwise,
(ii) to the extent permitted by applicable law, enter, with or without process
of law and without breach of the peace, any premise where any such Collateral is
or may be located and, without charge or liability to the Administrative Agent,
seize and remove such Collateral from such premises,

17


--------------------------------------------------------------------------------


(iii) have access to and use such Grantor’s books and records, computers and
software relating to the Collateral, and (iv) prior to the disposition of any of
the Collateral, store or transfer such Collateral without charge in or by means
of any storage or transportation facility owned or leased by such Grantor,
process, repair or recondition such Collateral or otherwise prepare it for
disposition in any manner and to the extent the Administrative Agent deems
appropriate and, in connection with such preparation and disposition, use
without charge any trademark, trade name, copyright, patent or technical process
used such Grantor.

(d)           Without limiting the generality of the foregoing, if any Event of
Default has occurred and is continuing:

(i)            the Administrative Agent may (without assuming any obligations or
liability thereunder), at any time and from time to time, enforce (and shall
have the exclusive right to enforce) against any licensee or sublicensee all
rights and remedies of any Grantor in, to and under any Licenses and take or
refrain from taking any action under any thereof, and each Grantor hereby
releases the Administrative Agent from, and agrees to hold the Administrative
Agent free and harmless from and against any claims arising out of, any lawful
action so taken or omitted to be taken with respect thereto except for the
Administrative Agent’s gross negligence or willful misconduct as determined by a
final and nonappealable decision of a court of competent jurisdiction; and

(ii)           upon request by the Administrative Agent, each Grantor agrees to
execute and deliver to the Administrative Agent powers of attorney, in form and
substance satisfactory to the Administrative Agent, for the implementation of
any lease, assignment, license, sublicense, grant of option, sale or other
disposition of any Intellectual Property.  In the event of any such disposition
pursuant to this Section, each Grantor shall supply its know-how and expertise
relating to the manufacture and sale of the products bearing Trademarks or the
products or services made or rendered in connection with Patents or Copyrights,
and its customer lists and other records relating to such Intellectual Property
and to the distribution of said products, to the Administrative Agent.

SECTION 9.  Limitation on Duty of Administrative Agent in Respect of
Collateral.  Beyond reasonable care in the custody thereof, the Administrative
Agent shall have no duty as to any Collateral of any Grantor in its possession
or control or in the possession or control of any agent or bailee or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto.  The Administrative Agent shall be deemed to have
exercised reasonable care in the custody of the Collateral of the Grantors in
its possession if such Collateral is accorded treatment substantially equal to
that which it accords its own property, and the Administrative Agent shall not
be liable or responsible for any loss or damage to any of the Grantors’
Collateral, or for any diminution in the value thereof, by reason of the act or
omission of any warehouseman, carrier, forwarding agency, consignee or other
agent or bailee selected by the Administrative Agent in good faith.

18


--------------------------------------------------------------------------------


SECTION 10.  Application of Proceeds. The proceeds of any sale of, or other
realization upon, all or any part of the Collateral of the Grantors shall be
applied by the Administrative Agent in the manner set forth in Section 8.2 of
the Amended and Restated Credit Agreement.

SECTION 11.  Concerning the Administrative Agent.  The provisions of Article IX
of the Amended and Restated Credit Agreement shall inure to the benefit of the
Administrative Agent in respect of this Agreement and shall be binding upon the
parties to the Amended and Restated Credit Agreement in such respect.  In
furtherance and not in derogation of the rights, privileges and immunities of
the Administrative Agent therein set forth:

(a)           The Administrative Agent is authorized to take all such action as
is provided to be taken by it as the Administrative Agent hereunder or otherwise
permitted under the Amended and Restated Credit Agreement and all other action
reasonably incidental thereto.  As to any matters not expressly provided for
herein or therein, the Administrative Agent may request instructions from the
Lenders and shall act or refrain from acting in accordance with written
instructions from the Required Lenders or, in the absence of such instructions,
in accordance with its discretion.

(b)           The Administrative Agent shall not be responsible for the
existence, genuineness or value of any of the Grantors’ Collateral or for the
validity, perfection, priority or enforceability of the Security Interests,
whether impaired by operation of law or by reason of any action or omission to
act on its part.  The Administrative Agent shall have no duty to ascertain or
inquire as to the performance or observance of any of the terms of this
Agreement by the Grantors.

SECTION 12.  Appointment of Co-Administrative Agents.  At any time or times, in
order to comply with any legal requirement in any jurisdiction, the
Administrative Agent may appoint another bank or trust company or one or more
other Persons reasonably acceptable to the Required Lenders and, so long as no
Event of Default has occurred or is continuing, the Borrowers, either to act as
co-agent or co-agents, jointly with the Administrative Agent, or to act as
separate agent or agents on behalf of the Administrative Agent and the Secured
Parties with such power and authority as may be necessary for the effectual
operation of the provisions hereof and specified in the instrument of
appointment (which may, in the discretion of the Administrative Agent, include
provisions for the protection of such co-agent or separate agent similar to the
provisions of Section 10).

SECTION 13.  Expenses.  In the event that any Grantor fails to comply with the
provisions of the Amended and Restated Credit Agreement, this Agreement or any
other Loan Document, such that the value of any of its Collateral or the
validity, perfection, rank or value of the Security Interests are thereby
diminished or potentially diminished or put at risk in any material way, the
Administrative Agent may, but shall not be required to, effect such compliance
on behalf of such Grantor, and the Grantors shall jointly and severally
reimburse the Administrative Agent for the reasonable and actual costs thereof
on demand.  All insurance expenses and all expenses of protecting, storing,
warehousing, appraising, insuring, handling, maintaining and shipping such
Collateral, any and all excise, stamp, intangibles, transfer, property, sales,
and use taxes imposed by any state, federal, or local authority or any other

19


--------------------------------------------------------------------------------


governmental authority on any of such Collateral, or in respect of periodic
appraisals and inspections of such Collateral, or in respect of the sale or
other disposition thereof, shall be borne and paid by the Grantors jointly and
severally; and if the Grantors fail promptly to pay any portion thereof when
due, the Administrative Agent may, at its option, but shall not be required to,
pay the same and charge the Grantors’ accounts therefor, and the Grantors agree
jointly and severally to reimburse the Administrative Agent therefor on demand. 
All sums so paid or incurred by the Administrative Agent for any of the
foregoing and any and all other sums for which the Grantors may become liable
hereunder and all costs and expenses (including reasonable attorneys’ fees,
legal expenses and court costs) incurred by the Administrative Agent in
enforcing or protecting the Security Interests or any of its rights or remedies
thereon shall be payable by the Grantors on demand and shall bear interest
(after as well as before judgment) until paid at the default rate of interest
set forth in the Amended and Restated Credit Agreement and shall be additional
Secured Obligations hereunder.

SECTION 14.  Termination of Security Interests; Release of Collateral.  Upon the
repayment in full in cash of all Secured Obligations (other than indemnities and
other similar contingent obligations surviving the termination of this Agreement
for which no claim has been made and which are unknown and not calculable at the
time of termination and those Obligations relating to the Hedging Obligations),
termination of all commitments of the Lenders under the Amended and Restated 
Credit Agreement and the cash collateralization of the LC Exposure, the Security
Interests shall terminate and all rights to the Collateral shall revert to the
Grantors.  Upon any such termination of the Security Interests or release of
such Collateral, the Administrative Agent will, at the expense of the Borrowers,
execute and deliver to the Borrowers such documents as the Grantors shall
reasonably request, but without recourse or warranty to the Administrative
Agent, including but not limited to written authorization to file termination
statements to evidence the termination of the Security Interests in such
Collateral.

SECTION 15.  Notices.  All notices, requests and other communications to the
Grantors or the Administrative Agent hereunder shall be delivered in the manner
required by the Amended and Restated Credit Agreement and shall be sufficiently
given to the Administrative Agent or any Grantor if addressed or delivered to
them at, in the case of the Administrative Agent and the Borrowers, its
addresses and telecopier numbers specified in the Amended and Restated Credit
Agreement and in the case of any other Grantors, at their respective addresses
and telecopier numbers provided in the Subsidiary Guaranty Agreement or the
Parent Guaranty Agreement, as applicable.  All such notices and communications
shall be deemed to have been duly given at the times set forth in the Amended
and Restated Credit Agreement.

SECTION 16.  No Waiver; Remedies Cumulative.

(a)           No failure or delay of the Administrative Agent of any kind in
exercising any power, right or remedy hereunder and no course of dealing between
any Grantor on the one hand and the Administrative Agent or any holder of any
Note on the other hand shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power, right or remedy hereunder or under any
other Loan Document, or any abandonment or discontinuance of steps to enforce
such a power, right or remedy, preclude any other or further exercise thereof or
the exercise of any other power, right or remedy.  The rights of the
Administrative Agent hereunder

20


--------------------------------------------------------------------------------


and of the Lenders under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by any Grantor
therefrom shall in any event be effective unless the same shall be permitted by
subsection (b) below, and then such waiver and consent shall be effective only
in the specific instance and for the purpose for which given.  No notice or
demand on any Grantor in any case shall entitle such Grantor to any other or
further notice in similar or other circumstances.

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Grantors with respect to which such waiver, amendment or modification
relates and the Administrative Agent, with the prior written consent of the
Required Lenders (except as otherwise provided in the Amended and Restated
Credit Agreement).

SECTION 17.  Successors and Assigns.  This Agreement is for the benefit of the
Administrative Agent and the Secured Parties and their permitted successors and
assigns, and in the event of an assignment of all or any of the Secured
Obligations, the rights hereunder, to the extent applicable to the indebtedness
so assigned, may be transferred with such indebtedness.  This Agreement shall be
binding on the Grantors and their successors and assigns; provided, however,
that no Grantor may assign any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and the Lenders.

SECTION 18.  Governing Law; Jurisdiction; Consent to Service of Process.


(A)           THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF) OF THE STATE OF NEW YORK.


(B)           EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES COURTS LOCATED WITHIN THE SOUTHERN DISTRICT IN
THE STATE OF NEW YORK, AND OF ANY STATE COURT OF THE STATE OF NEW YORK LOCATED
IN NEW YORK COUNTY AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE EXTENT PERMITTED BY APPLICABLE LAW, SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


(C)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUCH SUIT, ACTION OR PROCEEDING DESCRIBED IN PARAGRAPH (B) OF THIS
SECTION AND BROUGHT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. 
EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

21


--------------------------------------------------------------------------------


(d)           Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 10.1 of the Amended and
Restated Credit Agreement.  Nothing in this Agreement will affect the right of
the Administrative Agent or any Lender to serve process in any other manner
permitted by law.

SECTION 19.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 20.  Severability.   Any provision of this Agreement held to be illegal,
invalid or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 21.  Counterparts; Integration.  This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement constitutes the
entire agreement among the parties hereto regarding the subject matters hereof
and supersedes all prior agreements and understandings, oral or written,
regarding such subject matter.

SECTION 22.  Additional Grantors.  Pursuant to Section 5.10 of the Amended and
Restated Credit Agreement, each Subsidiary that is required to become a
Subsidiary Loan Party after the date of the Amended and Restated Credit
Agreement is required to enter into this Agreement as a Grantor upon becoming
such a Subsidiary Loan Party.  Upon execution and delivery after the date hereof
by the Administrative Agent and such Subsidiary of an instrument in the form of
Exhibit A, such Subsidiary shall become a Grantor hereunder with the same force
and effect as if originally named as a Grantor herein.  The execution and
delivery of any instrument adding an additional Grantor as a party to this
Agreement shall not require the consent of any other Grantor hereunder.  The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

22


--------------------------------------------------------------------------------


SECTION 23.  Amended and Restated Credit Agreement.  In the event of any
conflict or inconsistency between the terms of this Agreement and the terms of
the Amended and Restated Credit Agreement, the Amended and Restated Credit
Agreement shall control and govern to the extent of any such conflict or
inconsistency.

[Signature Page Follows]

 

23


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Grantors have caused this Agreement to be duly executed
and delivered by their duly authorized officers as of the day and year first
above written.

 

AAI CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ James H. Perry

 

 

 

 

Name:

 

James H. Perry

 

 

 

 

Title:

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITED INDUSTRIAL CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ James H. Perry

 

 

 

 

Name:

 

James H. Perry

 

 

 

 

Title:

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AAI/ACL TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ James H. Perry

 

 

 

 

Name:

 

James H. Perry

 

 

 

 

Title:

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AAI SERVICES CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ James H. Perry

 

 

 

 

Name:

 

James H. Perry

 

 

 

 

Title:

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

[SIGNATURE PAGE TO AMENDED AND RESTATED SECURITY AGREEMENT]

 


--------------------------------------------------------------------------------


 

 

SYMTX, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ James H. Perry

 

 

 

 

Name:

 

James H. Perry

 

 

 

 

Title:

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCTURBINE INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Francis X. Reinhardt

 

 

 

 

Name:

 

Francis X. Reinhardt

 

 

 

 

Title:

 

Vice President, Financial Integration and Control

 

 

 

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SECURITY AGREEMENT]


--------------------------------------------------------------------------------